DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 11, and 20 have been amended. Claims 4, 9, 14, 19, and 21-30 have been cancelled. Claims 1-3, 5-8, 10-13, 15-18, 20, and 31-32 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10-13, 15-18,  20, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman U.S. Patent Application Publication US 2017/0371608 A1 (hereinafter Wasserman) in view of DeLorean U.S. Patent 10,592,916 B1 (hereinafter DeLorean) and further in view of Sharma U.S. Patent 7,921,036 B1 (hereinafter Sharma).
Regarding claims 1 and 11, Wasserman teaches a system for displaying an advertisement comprising: control circuitry configured to: (Para. 0027); and 
a method comprising (Para. 0002):
determining, using control circuitry, information about the audience, the information comprising data about the relative motion and demographics of the audience wherein the relative motion comprises a relative speed component; (Para. 0037, in step 201, one or more vehicles are identified as being in the proximity of one or more electronic roadside displays. The identification of a vehicle in step 201 may be based on a determination that the vehicle is currently near or approaching an electronic roadside display, or that the vehicle is likely to be near the electronic roadside display at some future point in time. Accordingly, the identification of a vehicle in step 201 may include receiving or determining the current locations, speeds, directions of travel, roads and routes being driven, and intended or anticipated destinations for a number of vehicles. Para. 0041, the vehicle and individual characteristics retrieved in step 202 may include demographic data, financial data, insurance data, educational data, family data, personal data, and other types of relevant data that may be retrieved from various data sources. Para. 0048, if the digital content is targeted for individuals within a single vehicle, then the relative positions and orientations of the vehicle and the electronic roadside display, the speed of the vehicle, and the size of the electronic roadside display are used to calculate a display time.)
determining, using the control circuitry, based on the information, advertisement content and an advertisement format; (Para. 0041,  the vehicle and individual characteristics retrieved in step 202 may be used in step 204 to determine the digital content (e.g., an advertisement or other message) to present to the vehicle via the electronic roadside displays. Para. 0047, in step 204, the vehicle and individual characteristics retrieved from various data sources in step 202, and the vehicle and driving data received from various on-board vehicle systems in step 203, may be analyzed to select specific digital content to display on an electronic roadside display at a specific time. Para. 0053, based on the vehicle and individual characteristics, along with the driving data, the insurance company may and
causing, using the control circuitry, to be displayed the advertisement having the advertisement content using the advertisement format. (Para. 0061, in step 205, the digital content determined in step 204 may be displayed on the appropriate electronic roadside display at the appropriate times to be viewable by the vehicles and individuals for which the data was received in steps 202 and 203. In various other examples discussed herein, the digital content determined may be displayed on various other devices (e.g., mobile devices, set-top boxes, televisions, etc.) in addition to or instead of an electronic roadside display.)
Wasserman does not explicitly teach wherein determining the advertisement content and the advertisement format comprises: determining the advertisement format based on the relative speed component wherein the advertisement format comprises one of (i) a still image if the relative speed component exceeds a speed threshold and (ii) a video if the relative speed component does not exceed the speed threshold. 
However, DeLorean teaches wherein determining the advertisement content and the advertisement format comprises: determining the advertisement format based on the relative speed component wherein the advertisement format comprises one of (i) a still image if the relative speed component exceeds a speed threshold and (ii) a video if the relative speed component does not exceed the speed threshold. (Col.17:19-26, the advertising sign is mounted on a vehicle. Col. 18:1-21, the sign 100 and/or the vehicle 300A may include the sensor(s) 125 configured to detect speeds of vehicles within a certain vicinity or range of the sign 100 and/or the vehicle 300A. The sensor(s) 125 may be arranged to detect speeds of oncoming traffic and/or speeds of traffic located behind the vehicle. In some instances, the sign 100 may include additional sensors to determine a speed at which the sign 100 is traveling, or may communicatively couple to the speedometer of the vehicle 300A. Depending on the speed of vehicle 300A and/or the other traffic 105 (FIGS. 1A, 2A, and 2B) in a vicinity of the sign 100, the sign 100 and/or the banner 310 to display content in either a moving form or a static form. Col. 19:19-30, in some instances, the GPS requirement is determined (block 374) and the computer 145 may also determine whether the speed of the vehicles in the traffic 105 is below the predetermined threshold speed (block 376). If the speeds of the vehicles are greater than the predetermined threshold speed, such that one or more vehicles are moving faster than the predetermined threshold speed, the sign 100 may output block 382 (a still image) to the display. Alternatively, if the speeds of the vehicles are lower than the predetermined threshold speed, such that one or more vehicles are traveling at less than the predetermined threshold speed, the sign 100 may output block 380 (a video) to the mobile billboard apparatus mounted to an automobile. The mobile billboard apparatus is capable of being mounted on the rear of an automobile, and can display one or more advertising messages which can be viewed by onlookers when the automobile passes.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Wasserman to include wherein determining the advertisement content and the advertisement format comprises: determining the advertisement format based on the relative speed component wherein the advertisement format comprises one of (i) a still image if the relative speed component exceeds a speed threshold and (ii) a video if the relative speed component does not exceed the speed threshold, as taught by DeLorean, in order to utilize the video display features of a display device. (Wasserman, para. 0028).
Wasserman also does not explicitly teach wherein determining the advertisement content and the advertisement format comprises: determining the advertisement content based on a frequency at which the audience has been at a location of the advertisement, wherein the advertisement content comprises one of (i) a first advertisement content item if the frequency exceeds a frequency threshold and (ii) a second advertisement content item if the frequency does not exceed the frequency threshold. 
However, Sharma teaches wherein determining the advertisement content and the advertisement format comprises: determining the advertisement content based on a frequency at which the audience has been at a location of the advertisement (Col. 8:18-25, the person classifier (PC) maintains a database of people that it has seen. As a person detector (PD) sends a description of a person to the PC, the PC determines if this is a new person or a person already in the database. If the person is a new person they are added to the database. If the new person matches one already in the database, then the event is recorded for the person in the database.  The determined data of the viewer being at the location of the advertisement is updated in the database and the Ad Server (ADS) is notified by the PC.), 
wherein the advertisement content comprises one of (i) a first advertisement content item if the frequency exceeds a frequency threshold and (ii) a second advertisement content item if the frequency does not exceed the frequency threshold (Col. 8:26-41, the Ad Server has rules that make sure that any one person does not see the same content too many times. The number of times being dependent on the content to be displayed.  In a particular embodiment a retail store has several digital displays, with each display having an associated camera system and person detector. The Ad Server is a rule-based system that manages the media selection rules and the media pools. The system provides the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Wasserman to include wherein determining the advertisement content and the advertisement format comprises: determining the advertisement content based on a frequency at which the audience has been at a location of the advertisement, wherein the advertisement content comprises one of (i) a first advertisement content item if the frequency exceeds a frequency threshold and (ii) a second advertisement content item if the frequency does not exceed the frequency threshold, as taught by Sharma, in order to display targeted advertisements or other customized message based on the characteristics of the associated vehicles and individuals. (Wasserman, para. 0006).
Regarding claims 2 and 12, the combination of Wasserman, DeLorean, and Sharma teaches all of the limitations of claims 1 and 11 above; Wasserman also teaches wherein determining information about the audience comprises identifying the audience using image processing of at least one selected from the group of a person or a vehicle. 
Regarding claims 3 and 13, the combination of Wasserman, DeLorean, and Sharma teaches all of the limitations of claims 1 and 11 above; Wasserman also teaches wherein determining information about the audience comprises receiving data over a wireless communications path from a device associated with the audience. (Para. 0039,  one or more on-board vehicle computing devices, such as vehicle console computing systems, vehicle navigation systems, vehicle diagnostic systems, vehicle telematics devices, and the personal mobile devices of drivers and passengers in the vehicle, may be used to determine vehicle location, speed, direction, roads/routes being driven, and destination. The smartphones and other mobile devices of drivers or passengers also may include Global Positioning System (GPS) receivers or other location-based services (LBS) capable of determining vehicle location, speed, and/or direction, etc. Other wireless technologies, such as mobile communication networks, Wi-Fi, and Bluetooth, also may be used to determine vehicle locations, speeds, and directions, etc.)
Regarding claims 5 and 15, the combination of Wasserman, DeLorean, and Sharma teaches all of the limitations of claims 1 and 11 above; Wasserman also teaches wherein determining, based on the information, the advertisement content and the advertisement format is further based on a geographical location of the advertisement. (Para. 0054, the digital content determined in step 204 may include an advertisement for a local gas station, tire shop, auto mechanic, or other business, including directions and relevant offers. Para. 0056, as a vehicle approaches the electronic roadside display, the anticipated driving route and intended destination of the vehicle may be determined using the vehicle and individual data received in steps 202 and 203. Based on the anticipated driving route and intended destination of the vehicle, the traffic, weather, and road condition alerts may be displayed on the electronic roadside display.)
Regarding claims 6 and 16, the combination of Wasserman, DeLorean, and Sharma teaches all of the limitations of claims 5 and 15 above; Wasserman also teaches wherein determining, based on the information and on the geographical location of the advertisement, the advertisement content comprises identifying a merchant having a physical location in vicinity to the geographical location, wherein the advertisement content comprises information about the merchant and the physical location. (Para. 0054)
Regarding claims 7 and 17, the combination of Wasserman, DeLorean, and Sharma teaches all of the limitations of claims 1 and 11 above; Wasserman also teaches wherein determining the advertisement content and the advertisement format further is further based on environmental conditions. (Para. 0056, other possible content determined in step 204 may include messages or alerts based on the vehicle-specific and/or driver-specific data received in steps 202 and 203, along with weather data, traffic data, road condition data, and the like.)
Regarding claims 8 and 18, the combination of Wasserman, DeLorean, and Sharma teaches all of the limitations of claims 1 and 11 above; Wasserman also teaches wherein the information about the audience further comprises a schedule of the audience, wherein the schedule comprises an event, and wherein determining, based on the information, the advertisement content comprises identifying at least one selected from the group of a product or a service associated with the event. (Para. 0054,  if a vehicle's internal sensors detect that the vehicle is low on fuel, coolant, or wiper fluid, or if the vehicle needs air in one of its tires, has a flat tire, is overdue due for an oil change, needs an alignment, or has any other maintenance issue detectable by the vehicle's sensors, then an on-board computing system may transmit this information to an electronic roadside display system, so that an appropriate message, warning, or offer may be determined for the vehicle. In such examples, the digital content determined in step 204 may include an advertisement for a local gas station, tire shop, auto mechanic, or other business, including directions and relevant offers.)
Regarding claims 10 and 20, the combination of Wasserman, DeLorean, and Sharma teaches all of the limitations of claims 1 and 11 above; Wasserman also teaches wherein causing to be displayed the advertisement having the advertisement content using the advertisement format comprises arranging, based on position data of the audience, the advertisement on a portion of a display screen. (Para. 0172, the system may receive speed data associated with a vehicle and, based on the speed of the vehicle may generate content having a longer or shorter display time (e.g., short content when speed is higher, longer content when speeds are slower, etc.) or may modify a display time of generated content. In other arrangements, traffic volume, speed limits for the road, etc. may be retrieved from one or more data sources and may be used to generate a length of time of display or modify the content or length of time of display. Para. 0173, further, aspects described herein provide additional safety measures when displaying content by identifying a passenger in a vehicle and transmitting content to a mobile device of the passenger, rather than the driver, in order to safely transmit content to the driver.)
Regarding claims 31 and 32, the combination of Wasserman, DeLorean, and Sharma teaches all of the limitations of claims 1 and 11 above; Wasserman does not explicitly teach wherein: the advertisement is displayed on a first moving vehicle; the audience is located in a second moving vehicle; and the relative speed component comprises a difference between the speed of the first moving vehicle and speed of the second moving vehicle.
However, DeLorean teaches wherein: the advertisement is displayed on a first moving vehicle (Col.17:20-21, FIGS. 3A and 9A illustrate a sign 100 mounted, coupled, or disposed on a vehicle (e.g., bus, train, car, truck, etc.); the audience is located in a second moving vehicle (Col.17:8-18, the viewing audience are located in other vehicles.); and the relative speed component comprises a difference between the speed of the first moving vehicle and speed of the second moving vehicle (Col.18:6-16, the sign 100 and/or the vehicle 300A may include the sensor(s) 125 configured to detect speeds of vehicles within a certain vicinity or range of the sign 100 and/or the vehicle 300A. The sensor(s) 125 may be arranged to detect speeds of oncoming traffic (e.g., in a direction the vehicle 300A travels) and/or speeds of traffic located behind the vehicle 300A. In some instances, the sign 100 may include additional .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Wasserman to include wherein: the advertisement is displayed on a first moving vehicle; the audience is located in a second moving vehicle; and the relative speed component comprises a difference between the speed of the first moving vehicle and speed of the second moving vehicle, as taught by DeLorean, in order to calculate the beginning display time and ending display time of digital content.  (Wasserman, para. 0048).

Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 12 December 2020, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 1-3, 5-8, 10-13, 15-18, 20, 31 and 32 have been fully considered.
With regard to claim rejections under Claim Rejections - 35 USC § 103
Argument One
Applicant argues that regarding independent claims 1, and 11, whether taken alone or in combination, Wasserman and Barlow fail to teach or render obvious each and every limitation of the amended claims.
Applicant’s argument has been considered and is persuasive. The rejection is withdrawn.
However, under further consideration claims 1-3, 5-13, 15-20, and 31-32 are now rejected under 30 USC 103 under Wasserman in view of DeLorean and further in view of Sharma.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682